
	

113 HRES 551 IH: Supporting the mission and goals of 2014 National Crime Victims’ Rights Week, which include increasing public awareness of the rights, needs, and concerns of, and services available to assist, victims of crime in the United States.
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 551
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Costa (for himself, Mr. Poe of Texas, Mr. Vargas, Ms. Bass, Mr. Swalwell of California, and Mr. Lewis) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Supporting the mission and goals of 2014 National Crime Victims’ Rights Week, which include
			 increasing public awareness of the rights, needs, and concerns of, and
			 services available to assist, victims of crime in the United States.
	
	
		Whereas in 2011, there were approximately 6,000,000 victims of violent crime and more than
			 17,000,000 victims of property crime in the United States;
		Whereas according to the National Crime Victimization Survey, nonfatal violent crime in the United
			 States increased by 17 percent and property crime in the United States
			 increased by 11 percent between 2010 and 2011;
		Whereas according to the Uniform Crime Reporting Program of the Federal Bureau of Investigation, law enforcement agencies throughout the nation reported an increase of 1.9 percent in the number of
			 violent crimes brought to their attention for the first 6 months of 2012
			 when compared with figures reported for the same time in 2011;
		Whereas a just society acknowledges the impact of crime on individuals, families, schools, and
			 communities by protecting the rights of crime victims and ensuring that
			 resources and services are available to help rebuild the lives of such
			 victims;
		Whereas despite impressive accomplishments between 1974 and 2014 in increasing the rights of, and
			 services available to, crime victims, and the families of such victims,
			 many challenges remain to ensure that all crime victims are—
			(1)treated with dignity, fairness, and respect;
			(2)offered support and services regardless of whether such victims report crimes committed against
			 them; and
			(3)recognized as key participants within the criminal, juvenile, Federal, tribal, and civil justice
			 systems in the United States when such victims report crimes;
			Whereas crime victims in the United States need and deserve support and assistance to help such
			 victims cope with the often devastating consequences of crime;
		Whereas 2014 marks the 30th anniversary of the enactment of the Victims of Crime Act of 1984 (42
			 U.S.C. 10601 et seq.) (referred to in this preamble as VOCA), which is the hallmark of the commitment of the Federal Government to supporting rights and
			 services for victims of all types of crime;
		Whereas VOCA established the Crime Victims Fund, which is paid for by criminal fines and penalties,
			 rather than by taxpayer dollars;
		Whereas the Crime Victims Fund has collected more than $20,400,000,000 from criminals to be used
			 exclusively to help victims of crime;
		Whereas during each year between 1984 and 2014, communities across the United States have joined
			 Congress and the Department of Justice in commemorating National Crime
			 Victims' Rights Week to celebrate a shared vision of a comprehensive and
			 collaborative response that identifies and addresses the many needs of
			 crime victims;
		Whereas Congress and the President agree on the need for a renewed commitment to serving all
			 victims of crime in the 21st century;
		Whereas the theme of 2014 National Crime Victims' Rights Week, celebrated during the week of April
			 6 through April 12, 2014, is 30 Years: Restoring the Balance of Justice and highlights the many challenges that confront crime-victim assistance, justice, and public
			 safety; and
		Whereas the people of the United States recognize and appreciate the continued importance of
			 promoting the rights of, and services for, crime victims and of honoring
			 crime victims and individuals who provide services for crime victims: Now,
			 therefore, be it
		
	
		That the House—
			(1)supports the mission and goals of 2014 National Crime Victims' Rights Week, which include
			 increasing individual and public awareness of—
				(A)the impact of crime on victims;
				(B)the challenges to achieving justice for victims; and
				(C)the many solutions to meet such challenges;
				(2)recognizes that crime victims should be treated with dignity, fairness, and respect; and
			(3)recognizes the 30th anniversary of the enactment of the Victims of Crime Act of 1984 (42 U.S.C.
			 10601 et seq.).
			
